Case 17-14508-mdc          Doc 49           Filed 07/17/19 Entered 07/18/19 14:09:46                     Desc Main
                                            Document     Page 1 of 1

                                                                 u



                         UNITED STATES BANKRUPTCY COURT
                           .




                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    IN RE:
             Michael E. Alexander
                               '
                                                                      Chapter 7
                                                     '


             Debtor (s)                                     2        _Case No.: 17—14508MDC




                                                  ORDER

             AND NOW, upon Motidn of the Debtor to Avoid a J;1dicial Lien held by

    Highland Capital Corporation on personal property and/or real property of the Debtor

    located at 3500 Lansiﬁg Street, Philadelphia, PA 19136,

             AND, the Debtor having asserted that the alleged lien arising from the judgment

    entered at Pennsylvania            Court of Common Please, Philadelphia County,              CaSe’


    Number 161202180 is sﬁbject to avoidance pursuant to                  11   U.S.C. §522(f),

             And, the Debtor having certiﬁed that adequate noticé bf the Motion was senf to

    the Respondent and that no answer or other response to the M06011 has been ﬁled,

             It is hereby ORDERED that the Motion is GRANTED by default.
             It is further ORDERED,          subject to   1'1   U.S.C. §349(b), that the Judicial Lieﬁ held

    by the Respondent,    if any, in the real property of the Debtorrand/or the personal property
    of the Debtor listed and claimed as exempt in Schedule C ofthe Debtor’ 5 bankruptcy

   schedules ls AVOIDED.




   Date:     %’//7
                                   ‘    ’

                                                                WW ﬂ
                                                           Magmne     D. Coleman
                                                                                            é/‘AM
                                                           Chief United States Bankxuptcy Judge
